—Appeal from a judgment of the County Court of Albany County (Breslin, J.), rendered January 6, 1995, convicting defendant upon his plea of guilty of three counts of the crime of murder in the second degree.
In satisfaction of a six-count indictment charging him with the murders of two family members and a friend, defendant pleaded guilty to three counts of murder in the second degree. Defendant’s motion to withdraw his plea was denied and he was sentenced in accordance with the plea agreement to consecutive prison terms of 15 years to life. Notwithstanding defendant’s general waiver of his right to appeal as part of the plea agreement, we nevertheless have considered and reject defendant’s contention that the agreed-upon sentence was *919harsh and excessive, especially given the heinous nature of the crimes (see, People v Hayes, 241 AD2d 627, 628, lv denied 90 NY2d 1011).
Mercure, J. P., Crew III, Spain, Carpinello and Graífeo, JJ., concur. Ordered that the judgment is affirmed.